DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 202 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 2, 9, and 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 27, 30, 32, and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brakmo et al., U.S. Patent Application Publication No. 2003/0105983.
Regarding claim 2, Brakmo teaches one or more non-transitory storage media having machine executable instructions that, when executed by a host, cause the host to perform operations comprising:
obtaining information regarding one or more peripheral network devices [Fig. 1: devices connected to the processor via busses, i.e., a network of peripheral devices] of the host [para. 0040: “For example, it may be possible with the invention for the processor to enter a sleep state between strokes of a stylus on the touch screen…”; para. 0041: “Additionally, another factor is whether any peripheral devices that are implemented in the processor 12 and will be shut down when the processor 12 enters sleep mode don't need processor intervention for X ms or more. Also, if a peripheral device is busy, this may prevent entering of the sleep state, either as a result of a need for substantially uninterrupted processor time, or as a result of the peripheral device not being able to function at all without the processor being awake.”];
estimating an idle time of the one or more peripheral network devices based on the information [para. 0048: “While in the running state 100, the processor periodically checks 106 to see when a next scheduled event is set to take place... Scheduled events are normally indicated by timers, and the processor 12 thus checks when the next timer is set to expire.”]; and 
entering a power saving state for a period of time which is based on the estimated idle time of the one or more peripheral network devices [Fig. 2, steps 104 to 112: either idle mode or micro-sleep mode based on next event timing], the power saving state comprising a first state and a second state, which saves more power than the first state  [para. 0036: “These include processor support for software controllable clock frequency, as well as two low-power modes: idle mode and sleep mode. In an exemplary implementation of idle mode, a system clock to the processor core is gated off, but the rest of the chip remains powered, including the peripheral device controller hardware. In an exemplary implementation of sleep mode, most of the processor is unpowered, and only a real-time clock and a wake-up circuit remain enabled.”], wherein 
when entering the power saving state, entering the first state if the estimated idle time is less than a break even duration [para. 0048: “If the next timer is set to expire in less than X ms, then the processor enters the idle state 104. If the next timer is set to expire in more than X ms, the processor queries 108 the device drivers to determine whether or not the device drivers can tolerate a micro-sleep.”] and entering the second state if the estimated idle time is greater than the break even duration [Fig. 2, steps 108-112: entering microsleep is conditioned upon at least the next timer even greater than or equal to X ms].
Regarding claim 27, Brakmo teaches generating an interrupt when the one or more peripheral network devices change their behavior [para. 0004, 0005: interrupts causing processor state change].
Regarding claim 30, Brakmo teaches that:
the host comprises a processor in a platform [Fig. 1: processor 12]; and
the one or more peripheral network devices are peripheral to the platform [Fig. 1: various devices such as touch screen 22, buttons 32, USB interface 36, daughtercard connector 34].
Regarding claim 32, Brakmo teaches that the information indicates a capability of the one or more peripheral network devices [para. 0040, 0048].
Regarding claim 37, Brakmo discloses a device comprising:
a processor [Fig. 1: processor 12]; and 
a power management unit [Fig. 2: broadest reasonable interpretation (BRI) of a “power management unit” includes anything which performs the associated functions], wherein the power management unit is configured to estimate an idle time of one or more peripheral devices [para. 0040: “For example, it may be possible with the invention for the processor to enter a sleep state between strokes of a stylus on the touch screen…”; para. 0041: “Additionally, another factor is whether any peripheral devices that are implemented in the processor 12 and will be shut down when the processor 12 enters sleep mode don't need processor intervention for X ms or more. Also, if a peripheral device is busy, this may prevent entering of the sleep state, either as a result of a need for substantially uninterrupted processor time, or as a result of the peripheral device not being able to function at all without the processor being awake.”] by obtaining information from the one or more peripheral devices  and estimating the idle time based on the information [para. 0048: “While in the running state 100, the processor periodically checks 106 to see when a next scheduled event is set to take place... Scheduled events are normally indicated by timers, and the processor 12 thus checks when the next timer is set to expire.”], and the power management unit is further configured to cause the processor to enter a power saving state for a period of time which is based on the estimated idle time [Fig. 2, steps 104 to 112: either idle mode or micro-sleep mode based on next event timing], the power saving state comprising a first state and a second state, which saves more power than the first state [para. 0036: “These include processor support for software controllable clock frequency, as well as two low-power modes: idle mode and sleep mode. In an exemplary implementation of idle mode, a system clock to the processor core is gated off, but the rest of the chip remains powered, including the peripheral device controller hardware. In an exemplary implementation of sleep mode, most of the processor is unpowered, and only a real-time clock and a wake-up circuit remain enabled.”], wherein 
when the processor enters the power saving state, the processor enters the first state if the estimated idle time is less than a break even duration [para. 0048: “If the next timer is set to expire in less than X ms, then the processor enters the idle state 104. If the next timer is set to expire in more than X ms, the processor queries 108 the device drivers to determine whether or not the device drivers can tolerate a micro-sleep.”] and enters the second state if the estimated idle time is greater than the break even duration [Fig. 2, steps 108-112: entering microsleep is conditioned upon at least the next timer even greater than or equal to X ms].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakmo in view of Parry, U.S. Patent No. 5,574,920.
Regarding claim 38, Brakmo discloses the device of claim 37, but does not teach that the one or more peripheral devices includes a hard drive.
Parry discloses a computer system with one or more peripheral devices comprising a hard drive [Fig. 1: hard disk drive 18].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Brakmo and Parry by modifying Brakmo to include a peripheral device comprising a hard drive, as taught by Parry.  Brakmo discloses a computer system without explicit reference to a hard drive.  However, Brakmo discloses a number of other components typical to a computer system, and does not give any indication that Brakmo’s system is not conventional.  Parry discloses that hard drives are conventional components of computer systems [col. 1, line 15-25].  Therefore, it would have been obvious to apply the teachings of Parry to Brakmo based on Parry’s teaching that hard drives are conventional.
Regarding claim 40, Parry teaches a step of flushing a cache before entering a power saving state [col. 9, lines 13-34: “At step 64, the IDE driver 40 begins to complete any pending operations, and queue future operations, with the hard disk drive controller 30 before allowing the BIOS driver 14 to shut down the hard disk drive 18. Specifically, as was stated above, the IDE driver 40 supports "lazy writing" wherein data that needs to be written to the hard disk drive 18 is temporarily stored in one or more buffers 39a-n in the file system manager 35a. At step 64 in the preferred embodiment, any uncommitted data in the buffers 39a-n in the file system manager 35a is written or committed to the hard disk drive 18... The call for the service Vol_Flush with the drive letter parameter causes any uncommitted data intended for the specified hard disk drive 18 stored in buffers 39a-n to be written.”].
It would have been obvious to one of ordinary skill in the art to further modify Brakmo in view of Parry by performing a cache flush operation in Brakmo before entering sleep, as taught by Parry.  Brakmo teaches that the sleep mode is lower power consumption mode compared to idle because it removes power from the system [para. 0036].  Parry teaches that before power is removed from a hard drive, a flush operation is performed.  Parry teaches that this operation is performed to allow uncommitted data in the write buffers to written to the hard drive before removing power.  It would therefore have been obvious to perform a cache flush in Brakmo’s system based on Parry’s teaching that the flush provides storage for uncommitted writes.

Allowable Subject Matter
Claims 9 and 33-36 are allowed.  Claims 21-26, 28, 29, 31, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are directed towards systems that employ a break even duration that determines when a system may enter a low power mode:
Barth, U.S. Patent Application Publication No. 2009/0031156,
Wang et al., U.S. Patent No. 8,112,651.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov